                            UNITED STATE DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             WEST PALM BEACH DIVISION

                            CASE NO. 21-80005-CR-CANNON

UNITED STATES OF AMERICA,

        Plaintiff,
 v.

BOBBY LEE EADDY JR.,

        Defendant.
                                         /

                  ORDER ADOPTING REPORT AND RECOMMENDATION

       THIS CAUSE comes before the Court upon the Order of Reference from the District Court

to conduct a Change of Plea before a Magistrate Judge [ECF No. 17]. On May 24, 2021,

Magistrate Judge Lauren Louis held a Change of Plea hearing and thereafter issued a Report and

Recommendation [ECF No. 25]. No party has filed objections to the Report, and the time to do

so has expired.

       The Court has conducted a review of the record and finds no error in the Report. Therefore,

it is ORDERED AND ADJUDGED as follows:

       1. The Report and Recommendation [ECF No. 25] is AFFIRMED AND ADOPTED.

       2. The guilty plea entered into by Defendant Bobby Lee Eaddy, Jr. as to Count 1 of the

           Indictment is ACCEPTED;

       3. Defendant Bobby Lee Eaddy, Jr. is adjudicated guilty as to Count 1 of the Indictment,

           which charges him with possession with intent to distribute a controlled substance, that

           is, cocaine base, in violation of Title 21, United States Code, Sections 841(a)(1) and

           (b)(1)(C). In exchange for the Defendant’s guilty plea, the United States Attorney’s
                                                        CASE NO. 21-80005-CR-CANNON


         Office agrees to dismiss Counts 2 and 3 against the Defendant at sentencing [ECF No.

         22 (plea agreement)].

      DONE AND ORDERED in Chambers at Fort Pierce, Florida this 22nd day of June 2021.




                                                 ________________________________
                                                 AILEEN M. CANNON
                                                 UNITED STATES DISTRICT JUDGE


cc:    counsel of record
